Exhibit 10.2
AUTOWEB, INC.
 
Inducement Stock Option Award Agreement
 
(Non-Qualified Stock Options)
 
THESE OPTIONS HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (“SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND OTHER APPLICABLE STATE
SECURITIES LAWS WITH RESPECT TO SUCH SECURITY IS THEN IN EFFECT, OR SUCH
REGISTRATION UNDER THE SECURITIES ACT AND OTHER APPLICABLE SECURITIES LAWS IS
NOT REQUIRED DUE TO AVAILABLE EXEMPTIONS FROM SUCH REGISTRATION. SHOULD THERE BE
ANY REASONABLE UNCERTAINTY OR GOOD FAITH DISAGREEMENT BETWEEN THE COMPANY AND
OPTIONEE AS TO THE AVAILABILITY OF SUCH EXEMPTIONS, THEN OPTIONEE SHALL BE
REQUIRED TO DELIVER TO THE COMPANY AN OPINION OF COUNSEL (SKILLED IN SECURITIES
MATTERS, SELECTED BY OPTIONEE AND REASONABLY SATISFACTORY TO THE COMPANY) IN
FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY THAT SUCH OFFER, SALE OR
TRANSFER, PLEDGE OR HYPOTHECATION IS IN COMPLIANCE WITH AN AVAILABLE EXEMPTION
UNDER THE SECURITIES ACT AND OTHER APPLICABLE SECURITIES LAWS.
 
This Inducement Stock Option Award Agreement (“Agreement”) is entered into
effective as of the Grant Date set forth on the signature page to this Agreement
(“Grant Date”) by and between AutoWeb, Inc., a Delaware corporation (“Company”),
and the person set forth as Optionee on the signature page hereto (“Optionee”).
 
Optionee has not previously been an employee or director of Company. Company has
determined to offer employment to Optionee, and as an inducement material to
Optionee’s decision to accept such employment offer, Company determined to grant
Optionee the Options under the terms and conditions set forth herein.
 
This Agreement and the stock options granted hereby have not been granted
pursuant to Company’s Amended and Restated 2014 Equity Incentive Plan (“Plan”),
but certain capitalized identified herein and not defined herein shall have the
same meanings as defined in the Plan.
 
This Agreement is the Inducement Stock Option Award Agreement referred to in the
Employment Agreement (“Employment Agreement”) entered into effective as of April
12, 2018, between the Company and Optionee.
 
1. Grant of Options. Subject to Optionee’s commencement of employment with
Company, Company hereby grants to Optionee non-qualified stock options
(“Options”) to purchase the number of shares of common stock of Company, par
value $0.001 per share, set forth on the signature page to this Agreement
(“Shares”), at the exercise price per Share set forth on the signature page to
this Agreement (“Exercise Price”). The Options are not intended to qualify as
incentive stock options under Section 422 of the Code (as such term is defined
in the Plan).
 
2. Term of Options. Unless the Options terminate earlier pursuant to the
provisions of this Agreement, the Options shall expire on the seventh (7th)
anniversary of the Grant Date (“Option Expiration Date”).
 
3. Vesting. The Options shall become vested and exercisable in accordance with
the vesting schedule set forth on the signature page to this Agreement. No
installments of the Options shall vest after Optionee’s termination of
employment for any reason.
 
 
-1-

 
 
4. Exercise of Options.
 
(a)           Manner of Exercise. To the extent vested, the Options may be
exercised, in whole or in part, by delivering written notice to Company in
accordance with Section 9(f) in such form as Company may require from time to
time, or at the direction of Company, through the procedures established with
Company’s third party option administration service. Such notice shall specify
the number of Shares subject to the Options as to which the Options are being
exercised and shall be accompanied by full payment of the Exercise Price of such
Shares in a manner permitted (which the Committee hereby authorizes if permitted
by applicable law, rule, regulation or order at the time of exercise) under the
terms of Section 5.5 of the Plan (as if these Options had been granted under the
Plan) (including through broker assisted Option exercise), except that payment
in whole or in part in a manner set forth in clauses (ii), (iii) or (iv) of
Section 5.5(b) of the Plan (as if these Options had been granted under the
Plan), may only be made with the consent of the Committee (as such term is
defined in the Plan). The Options may be exercised only in multiples of whole
Shares, and no fractional Shares shall be issued.
 
(b)           Issuance of Shares. Upon exercise of the Options and payment of
the Exercise Price for the Shares as to which the Options are exercised and
satisfaction of all applicable tax withholding requirements, Company shall issue
to Optionee the applicable number of Shares in the form of fully paid and
nonassessable Shares.
 
(c)           Withholding. No Shares will be issued on exercise of the Options
unless and until Optionee pays to Company, or makes satisfactory arrangements
with Company for payment of, any federal, state, local or foreign taxes required
by law to be withheld in respect of the exercise of the Options. Optionee may
remit withholding payment following Option exercise through the use of broker
assisted Option exercise. Optionee hereby agrees that Company may withhold from
Optionee’s wages or other remuneration the applicable taxes. At the discretion
of Company, the applicable taxes may be withheld in kind from the Shares
otherwise deliverable to Optionee on exercise of the Options, up to Optionee’s
minimum required withholding rate or such other rate determined by the Committee
that will not trigger a negative accounting impact.
 
(d)           Compliance with Securities Trading Policy. Shares issued upon
exercise of the Options may only be sold, pledged or otherwise transferred in
compliance with Company’s securities trading policies generally applicable to
officers, directors or employees of Company as long as Optionee is subject to
such securities trading policy.
 
(e)           Limitation on Number of Resales or Transfers of Shares. The number
of Shares that may be resold or transferred to the public or through any public
securities trading market at any time may not exceed (i) for any one sale or
transfer order, twenty-five percent (25%) of the Average Daily Volume; and (ii)
for all sales or transfer volume in any calendar week, twenty-five percent (25%)
of the Weekly Volume. For purposes of this Section 4(e), (i) “Average Daily
Volume” will be determined once at the beginning of each calendar quarter for
application during such quarter based on an averaging of the daily volume of
sales of Company Common Stock as reported by The NASDAQ Capital Market (provided
that if Company’s Common Stock is not then listed on The NASDAQ Capital Market,
as reported by such trading market on which the Common Stock is traded) for each
trading day over the 90-trading day period preceding such determination; and
(ii) “Average Weekly Volume” is calculated by multiplying the Average Daily
Volume by the number of trading days in the calendar week preceding the proposed
sale or transfer of Shares.
 
5. Termination of Options.
 
(a)           Termination Upon Expiration of Option Term. The Options shall
terminate and expire in their entirety on the Option Expiration Date. In no
event may Optionee exercise the Options after the Option Expiration Date, even
if the application of another provision of this Section 5 may result in an
extension of the exercise period for the Options beyond the Option Expiration
Date.
 
 
-2-

 
 
(b)           Termination of Employment.
 
(i)           Termination of Employment Other Than Due to Death, Disability or
Cause.
 
(1)           Optionee may exercise the vested portion of the Options for a
period of one hundred and eighty (180) days (but in no event later than the
Option Expiration Date) following any termination of Optionee’s employment with
Company, either by Optionee or Company, other than in the event of a termination
of Optionee’s employment by Company for Cause, voluntary termination by Optionee
without Good Reason or by reason of Optionee’s death or Disability. In the event
the termination of Optionee’s employment is by Company without Cause or by
Optionee for Good Reason, the unvested Options shall become fully vested on the
date of termination.
 
(2)           In the event of a voluntary termination of employment with Company
by Optionee without Good Reason, (i) unvested Options as of the date of
termination shall immediately terminate in their entirety and shall thereafter
not be exercisable to any extent whatsoever; and (ii) Optionee may exercise any
portion of the Options that are vested as of the date of termination for a
period of ninety (90) days (but in no event later than the Option Expiration
Date) following the date of termination.
 
(3)           To the extent Optionee is not entitled to exercise the Options at
the date of termination of employment, or if Optionee does not exercise the
Options within the time specified in this Agreement for post-termination of
employment exercises of the Options, the Options shall terminate.
 
(4)           For purposes of this Agreement, the terms “Cause”, “Disability”
and “Good Reason” shall have the meanings ascribed to them in the Employment
Agreement.
 
(ii)           Termination of Employment for Cause. Upon the termination of
Optionee’s employment by Company for Cause, unless the Options have earlier
terminated, the Options (whether vested or not) shall immediately terminate in
their entirety and shall thereafter not be exercisable to any extent whatsoever;
provided that Company, in its discretion, may, by written notice to Optionee
given as of the date of termination, authorize Optionee to exercise any vested
portion of the Options for a period of up to thirty (30) days following
Optionee’s termination of employment for Cause, provided that in no event may
Optionee exercise the Options beyond the Option Expiration Date.
 
(iii)           Termination of Optionee’s Employment By Reason of Optionee’s
Death. In the event Optionee’s employment is terminated by reason of Optionee’s
death, unless the Options have earlier terminated, the number of unvested
Options on the date of termination that is equal to the lesser of (i) one-third
(1/3rd) of the total number of Options granted under this Agreement; and (ii)
the total number of unvested Options on the date of termination shall become
immediately and fully vested as of the date of such termination. To the extent
vested as of the date of termination, Options may be exercised at any time
within one hundred and eighty (180) days following the date of termination (but
in no event later than the Option Expiration Date) by Optionee’s executor or
personal representative or the person to whom the Options shall have been
transferred by will or the laws of descent and distribution, but only to the
extent Optionee could exercise the Options at the date of termination.
 
(iv)           Termination of Optionee’s Employment By Reason of Optionee’s
Disability. In the event Optionee’s employment is terminated by reason of
Optionee’s Disability, unless the Options have earlier terminated, the number of
unvested Options on the date of termination that is equal to the lesser of (i)
one-third (1/3rd) of the total number of Options granted under this Agreement;
and (ii) the total number of unvested Options on the date of termination shall
become immediately and fully vested as of the date of such termination. In the
event that Optionee ceases to be an employee by reason of Optionee’s Disability,
unless the Options have earlier terminated, Optionee (or Optionee’s
attorney-in-fact, conservator or other representative on behalf of Optionee)
may, but only within one hundred and eight (180) days following the date of such
termination of employment (and in no event later than the Option Expiration
Date), exercise the Options to the extent Optionee was otherwise entitled to
exercise the Options at the date of such termination of employment.
 
 
-3-

 
 
(c)           Change in Control. In the event of a Change in Control, the effect
of the Change in Control on the Options shall be determined by the applicable
provisions of the Plan (including, without limitation, Article 11 of the Plan),
provided that (i) all Options will vest upon the occurrence of a Change in
Control and any vested Options (either vested prior to the Change in Control or
accelerated by reason of this Section 5(c)) may be exercised for a period of
twenty-four (24) months after the date of any termination (other than for Cause)
of employment (but in no event later than the Option Expiration Date); and (ii)
any portion of the Options which vests and becomes exercisable pursuant to this
Section 5(c)) as a result of such Change in Control will (1) vest and become
exercisable on the day prior to the date of the Change in Control if Optionee is
then employed by Company or a Subsidiary and (2) is subject to provisions of
Section 11.2(c) of the Plan. For purposes of Section 11.2(a) of the Plan, the
Options shall not be deemed assumed or substituted by a successor company (or
continued by Company if it is the ultimate parent entity after the Change in
Control) if the Options are not assumed, substituted or continued with equity
securities of the successor company or Company, as applicable, that are
publicly-traded and listed on an exchange in the United States and that have
voting, dividend and other rights, preferences and privileges substantially
equivalent to the Shares. Notwithstanding the foregoing provisions of this
Section 5(c), if on the date of the Change in Control the Fair Market Value of
one Share is less than the Exercise Price per Share, then the Options shall
terminate as of the date of the Change in Control except as otherwise determined
by the Committee. For purposes of this Section 5(c), the term “Change in
Control” shall have the meaning ascribed to such term in the Employment
Agreement.
 
(d)           Extension of Exercise Period. Notwithstanding any provisions of
this Section 5 to the contrary, if following termination of employment or
service the exercise of the Options or, if in conjunction with the exercise of
the Options, the sale of the Shares acquired on exercise of the Options, during
the post-termination of service time period set forth in the paragraph of this
Section 5 applicable to the reason for termination of service would, in the
determination of the Company, violate any applicable federal or state securities
laws, rules, regulations or orders (or any Company policy related thereto),
including its securities trading policy), the running of the applicable period
to exercise the Options shall be tolled for the number of days during the period
that the exercise of the Options or sale of the Shares acquired on exercise
would in the Company’s determination constitute such a violation; provided,
however, that in no event shall the exercisability of the Options be extended
beyond the Option Expiration Date.
 
(e)           Adjustments. The number of Options may be subject to adjustment as
provided in Section 12.2 of the Plan (as if the Options had been granted under
the Plan).
 
(f)           Other Governing Agreements or Plans. The provisions of this
Section 5 regarding the acceleration of vesting of Options and the extension of
the exercise period for Options following a Change in Control or a termination
of Participant’s employment with Company shall be superseded and governed by the
provisions, if any, of a written employment or severance agreement between
Participant and Company or a severance plan of Company covering Participant,
including a change in control severance agreement or plan, to the extent such a
provision (i) is specifically applicable to option awards or grants made to
Participant and (ii) provides for the acceleration of Options vesting or for a
longer extension period for the exercise of the Options in the case of a Change
in Control or a particular event of termination of Participant’s employment with
Company (e.g., an event of termination governed by Section 5(b)(i)) to this
Agreement than is provided in the provision of this Section 5 applicable to a
Change in Control or to the same event of employment termination; provided,
however, that in no event shall the exercisability of the Options be extended
beyond the Option Expiration Date.
 
 
 
-4-

 
 
(g)           Forfeiture upon Engaging in Detrimental Activities.  If, at any
time within the twelve (12) months after the earlier of (i) Optionee exercises
any portion of the Options; or (ii) the effective date of any termination of
Optionee’s employment by Company or by Optionee for any reason, Optionee engages
in any willful misconduct during the course of Optionee’s employment by Company
or any Subsidiary that directly results in an accounting restatement by Company
due to material noncompliance by Optionee with any financial reporting
requirement under applicable securities laws, whether such restatement occurs
during or after Optionee’s employment by Company or any Subsidiary, then (x) the
Options shall terminate effective as of the date on which Optionee engaged in or
engages in that activity or conduct, unless terminated sooner pursuant to the
provisions of this Agreement, and (y) the amount of any gain realized by
Optionee from exercising all or a portion of the Options at any time following
the date that Optionee engaged in any such activity or conduct or is terminated
for Cause, as determined as of the time of exercise, shall be forfeited by
Optionee and shall be paid by Optionee to Company, and recoverable by Company,
within sixty (60) days following such termination date of the Options. For
purposes of this Section 5(g), no act or failure to act, on the part of the
Executive, shall be considered “willful” if it is done, or omitted to be done,
by the Executive in good faith and with the reasonable belief that Executive’s
action or omission was in the best interests of the Company.
 
(h)           Reservation of Committee Discretion to Accelerate Option Vesting
and Extend Option Exercise Window. The Committee reserves the right, in its sole
and absolute discretion, to accelerate the vesting of the Options and to extend
the exercise window for Options that have vested (either in accordance with the
terms of this Agreement or by discretionary acceleration by the Committee) under
circumstances not otherwise covered by the foregoing provisions of this Section
5; provided that in no event may the Committee extend the exercise window for
Options beyond the Option Expiration Date. The Committee is under no obligation
to exercise any such discretion and may or may not exercise such discretion on a
case-by-case basis.
 
6.
Non-Registered Option and Shares.
 
(a)           Restrictions. Optionee hereby acknowledges that the Options and
any Shares that may be acquired upon exercise of the Options pursuant hereto
are, as of the date hereof, not registered: (i) under the Securities Act of
1933, as amended (“Securities Act”), on the ground that the issuance of the
Options and the underlying shares is exempt from registration under Section 4(2)
of the Securities Act as not involving any public offering or, with respect to
Options, because the grant of the Options alone may not constitute an offer or
sale of a security under the Securities Act until such time as the Options are
exercised or exercisable or (ii) under any applicable state securities law
because the grant of the Options does not involve any public offering or is
otherwise exempt under applicable state securities laws, and (iii) that
Company’s reliance on the Section 4(2) exemption of the Securities Act and under
applicable state securities laws is predicated in part on the representations
hereby made to Company by Optionee. Optionee represents and warrants that
Optionee is acquiring the Options and will acquire the Shares for investment for
Optionee’s own account, with no present intention of reselling or otherwise
distributing the same. Notwithstanding the foregoing, if Option is them
outstanding, prior to the first anniversary of Grant Date, the Company shall
file a Registration Statement on Form S-8 with respect to the Shares.
 
(b)           Resales. If, at the time of issuance of Shares upon exercise of
the Options, no registration statement is in effect with respect to such Shares
under applicable provisions of the Securities Act and other applicable
securities laws, Optionee hereby agrees that Optionee will not sell, transfer,
offer, pledge or hypothecate all or any part of the Shares unless and until
Optionee shall first have given notice to Company describing such sale,
transfer, offer, pledge or hypothecation and there shall be available exemptions
from such registration requirements that exist. Should there be any reasonable
uncertainty or good faith disagreement between Company and Optionee as to the
availability of such exemptions, then Optionee shall be required to deliver to
Company (1) an opinion of counsel (skilled in securities matters, selected by
Optionee and reasonably satisfactory to Company) in form and substance
satisfactory to Company to the effect that such offer, sale, transfer, pledge or
hypothecation is in compliance with an available exemption under the Securities
Act and other applicable securities laws, or (2) an interpretative letter from
the Securities and Exchange Commission to the effect that no enforcement action
will be recommended if the proposed offer, sale, transfer, pledge or
hypothecation is made without registration under the Securities Act. Company may
at its election require that Optionee provide Company with written
reconfirmation of Optionee’s investment intent as set forth in Section 6(a) with
respect to the shares. The shares issued upon exercise of the Options shall bear
a legend reading substantially as follows:
 
 
-5-

 
 
“THESE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (“SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND OTHER APPLICABLE STATE
SECURITIES LAWS WITH RESPECT TO SUCH SECURITY IS THEN IN EFFECT, OR SUCH
REGISTRATION UNDER THE SECURITIES ACT AND OTHER APPLICABLE SECURITIES LAWS IS
NOT REQUIRED DUE TO AVAILABLE EXEMPTIONS FROM SUCH REGISTRATION. SHOULD THERE BE
ANY REASONABLE UNCERTAINTY OR GOOD FAITH DISAGREEMENT BETWEEN THE COMPANY AND
OPTIONEE AS TO THE AVAILABILITY OF SUCH EXEMPTIONS, THEN OPTIONEE SHALL BE
REQUIRED TO DELIVER TO THE COMPANY AN OPINION OF COUNSEL (SKILLED IN SECURITIES
MATTERS, SELECTED BY OPTIONEE AND REASONABLY SATISFACTORY TO THE COMPANY) IN
FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY THAT SUCH OFFER, SALE OR
TRANSFER, PLEDGE OR HYPOTHECATION IS IN COMPLIANCE WITH AN AVAILABLE EXEMPTION
UNDER THE SECURITIES ACT AND OTHER APPLICABLE SECURITIES LAWS.”
 
(c)           Compliance with Laws. The exercise of the Option and the issuance
of the Shares upon such exercise shall be subject to compliance by Company and
Optionee with all applicable requirements of law, rules, regulations or orders
relating thereto and with all applicable rules and regulations of any stock
exchange or securities trading market on which the Shares may be listed for
trading at the end of such exercise and issuance.
 
(d)           Regulatory Approvals. The inability of Company to obtain approval
from any regulatory body having authority deemed by Company to be necessary to
the lawful issuance and sale of any Shares pursuant to the Options shall relieve
Company of any liability with respect to the nonissuance or sale of the Shares
as to which such approval shall not have been obtained. However, Company shall
use its best efforts to obtain all such applicable approvals.
 
7.
Miscellaneous.
 
(a)           No Rights of Stockholder. Optionee shall not have any of the
rights of a stockholder with respect to the Shares subject to this Agreement
until such Shares have been issued upon the due exercise of the Options.
 
(b)           Nontransferability of Options. The Options shall be
nontransferable or assignable except to the extent expressly provided in the
Plan (as if the Options had been granted under the Plan). Notwithstanding the
foregoing, Optionee may by delivering written notice to Company in a form
provided by or otherwise satisfactory to Company, designate a third party who,
in the event of Optionee’s death, shall thereafter be entitled to exercise the
Options. This Agreement is not intended to confer upon any person other than the
parties hereto any rights or remedies hereunder.
 
(c)           Severability. If any provision of this Agreement shall be held
unlawful or otherwise invalid or unenforceable in whole or in part by a court of
competent jurisdiction, such provision shall (i) be deemed limited to the extent
that such court of competent jurisdiction deems it lawful, valid and/or
enforceable and as so limited shall remain in full force and effect, and (ii)
not affect any other provision of this Agreement or part thereof, each of which
shall remain in full force and effect.
 
(d)           Governing Law, Jurisdiction and Venue. This Agreement shall be
governed by and interpreted in accordance with the laws of the State of Delaware
other than its conflict of laws principles. The parties agree that in the event
that any suit or proceeding is brought in connection with this Agreement, such
suit or proceeding shall be brought in the state or federal courts located in
New Castle County, Delaware, and the parties shall submit to the exclusive
jurisdiction of such courts and waive any and all jurisdictional, venue and
inconvenient forum objections to such courts.
 
-6-

 
 
(e)           Headings. The headings in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.
 
(f)           Notices. All notices required or permitted under this Agreement
shall be in writing and shall be sufficiently made or given if hand delivered or
mailed by registered or certified mail, postage prepaid. Notice by mail shall be
deemed delivered on the date on which it is postmarked.
 
Notices to Company should be addressed to:
 
AutoWeb, Inc.
18872 MacArthur Blvd., Suite 200
Irvine, CA 92612-1400
Attention: Chief Legal Officer
 
Notices to Optionee should be addressed to Optionee at Optionee’s address as it
appears on Company’s records.
 
Company or Optionee may by writing to the other party designate a different
address for notices. If the receiving party consents in advance, notice may be
transmitted and received via telecopy or via such other electronic transmission
mechanism as may be available to the parties. Such notices shall be deemed
delivered when received.
 
(g)           Agreement Not an Employment Contract. This Agreement is not an
employment or service contract, and nothing in this Agreement or in the granting
of the Options shall be deemed to create in any way whatsoever any obligation on
Optionee’s part to continue as an employee of Company or any Subsidiary or on
the part of Company or any Subsidiary to continue Optionee’s employment or
service as an employee.
 
(h)           Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original Agreement but all of
which, taken together, shall constitute one and the same Agreement binding on
the parties hereto. The signature of any party hereto to any counterpart hereof
shall be deemed a signature to, and may be appended to, any other counterpart
hereof.
 
(i)           Administration. The Committee shall have the power to interpret
this Agreement and to adopt such rules for the administration, interpretation
and application of this Agreement as are consistent with this Agreement and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee (including determinations as to the
calculation, satisfaction or achievement of performance-based vesting
requirements, if any, to which the Options are subject) shall be final and
binding upon Optionee, Company and all other interested persons. No member of
the Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to this Agreement.
 
(j)           Policies and Procedures. Optionee agrees that Company may impose,
and Optionee agrees to be bound by, Company policies and procedures with respect
to the ownership, timing and manner of resales of shares of Company’s
securities, including without limitation, (i) restrictions on insider trading;
(ii) restrictions designed to delay and/or coordinate the timing and manner of
sales by officers, directors and affiliates of Company following a public
offering of Company's securities; (iii) stock ownership or holding requirements
applicable to officers and/or directors of Company; and (iv) the required use of
a specified brokerage firm for such resales.
 
(k)           Entire Agreement; Modification. This Agreement contains the entire
agreement between the parties with respect to the subject matter contained
herein and may not be modified except as provided herein or in a written
document signed by each of the parties hereto and may be rescinded only by a
written agreement signed by both parties.
 
[Remainder of Page Intentionally Left Blank; Signature Page Follows]
 
 
-7-

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Grant Date.
 
Grant Date:                                    April 12, 2018
Total Options Awarded:                 1,000,000
Exercise Price Per Share:               $ 3.26
Vesting Schedule:
 
Beginning on the first day of the first calendar month following the calendar
month in which the Grant Date occurred, the Options shall vest in thirty-six
(36) approximately equal monthly installments of whole Options (i.e., no
fractional Options shall vest) on the first day of each calendar month over
thirty-six (36) calendar months immediately following Grant Date.
 
Company
 
AutoWeb, Inc., a Delaware corporation
 
By: /s/ Glenn E. Fuller                                                 

Glenn E. Fuller, Executive Vice President,
Chief Legal and Administrative Officer and Secretary
 
 
Optionee


/s/ Jared R. Rowe                                                        

Jared R. Rowe
 
 
 
-8-
